Fourth Court of Appeals
                                      San Antonio, Texas
                                           February 27, 2018

                                          No. 04-18-00096-CV

                              IN RE Luz CHAVEZ, Individually, et al.

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Irene Rios, Justice

         On February 16, 2018, relators filed a petition for writ of mandamus and a motion for
temporary relief. The real parties in interest filed a response opposing the request for temporary
relief. After considering the petition, this court is of the opinion that relators are not entitled to
the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP.
P. 52.8(a). Relators’ motion for temporary relief is also DENIED. The court’s opinion will issue
at a later date.

           It is so ORDERED on February 27, 2018.


                                                          _________________________________
                                                          Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2018.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




1
 This proceeding arises out of Cause No. 2017-CVA-00223-D4, styled Kansas City Southern Railway Company
and Jose Juarez v. Luz Chavez, et al., pending in the 406th Judicial District Court, Webb County, Texas, the
Honorable Oscar J. Hale, Jr. presiding.